       Case 2:21-cv-00666-JJT Document 45 Filed 05/06/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   National Payment Systems LLC,                      No. CV-21-00666-PHX-JJT
10                  Plaintiff,                          ORDER
11   v.
12   BSR Acquisition Company LLC,
13                  Defendant.
14
15           At issue is Defendant’s Motion to File Documents under Seal (Doc. 36).
16           In the Ninth Circuit, courts “start with a strong presumption in favor of access to
17   court records.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir.
18   2016) (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.
19   2003)). “In order to overcome this strong presumption, a party seeking to seal a judicial
20   record must articulate justifications for sealing that outweigh the historical right of access
21   and the public policies favoring disclosure.” Kamakana v. City & Cty. of Honolulu, 447
22   F.3d 1172, 1178–79 (9th Cir. 2006). Where a document is “more than tangentially related
23   to the merits” of a case, the party seeking to seal the document must demonstrate
24   “compelling reasons to keep the documents under seal.” Ctr. for Auto Safety, 809 F.3d at
25   1103.
26           Defendant has provided sufficient compelling reasons to file under seal the
27   Proposed Findings of Fact and Conclusions of Law (lodged under seal at Doc. 37).
28   Specifically, Defendant has stated that the subject document contains confidential business
       Case 2:21-cv-00666-JJT Document 45 Filed 05/06/21 Page 2 of 2



 1   and financial data, the disclosure of which could harm the parties’ competitive standing.
 2   See Kamakana, 447 F.3d at 1179. Moreover, the Court takes into account the expedited
 3   nature of the subject briefing in conjunction with Plaintiff’s Motion for Temporary
 4   Restraining Order.
 5         IT IS THEREFORE ORDERED granting Defendant’s Motion to File Documents
 6   under Seal (Doc. 36).
 7         IT IS FURTHER ORDERED that the Clerk of Court shall file under seal the
 8   document presently lodged under seal at Doc. 37.
 9         Dated this 6th day of May, 2021.
10
11                                        Honorable John J. Tuchi
                                          United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
